UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Walter Tenesaca,
Plaintiff,
_y—
Gemelli Restaurant Group Inc., ef al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

 

 

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:_

DATE FILED Map 49 2090-—

 

 

 

 

 

19-cv-10976 (AJN)

ORDER

Plaintiff filed his Complaint on November 27, 2019. Dkt. No. 1. Pursuant to Rule 4(m),

Plaintiff was required to serve all Defendants on or before February 25, 2020. As of this date,

the Court is not in receipt of proof of service as to Defendants Giovani Ferraioli and Mario

Benforte. Accordingly, by March 13, 2020, Plaintiff shall file proof of service on these

Defendants, a status update regarding service, or a notice of voluntary dismissal for these

Defendants pursuant to Federal Rule of Civil Procedure 41(a).

Additionally, Plaintiff must serve this order on all Defendants and file affidavits of

service on ECF by March 13, 2020.

SO ORDERED.

Dated: March \y , 2020
New York, New York

\

 

QN J. NATHAN
United States District Judge

 

 
